Citation Nr: 1225217	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable for hypertension.

2.  Entitlement to an initial compensable evaluation for right hand status post fracture, prior to July 9, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for right hand status post fracture, from July 9, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active duty from February 1985 to July 2007.
 
This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah..  

The October 2007 rating decision also granted service connection for right hand status post fracture and assigned a noncompensable evaluation effective August 1, 2007.  In a July 2009 rating decision, the RO increased the evaluation for the right hand disability to 10 percent disabling, effective July 9, 2009.  The Board notes that in the July 2009 rating decision, the RO indicated that its action was a complete grant of the issue sought on appeal and that the Veteran's right hand claim had been withdrawn.  The Board, however, notes that the grant of the 10 percent rating is indeed not the maximum benefit allowed by law and regulation for right hand/wrist disabilities and, as such, the increased rating claim for a right hand disability remains in controversy since less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board observes that the Veteran has not withdrawn the issue from appeal.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  Accordingly, the Board still has jurisdiction to review the appeal and it will be discussed below. 

During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the St. Petersburg, Florida, RO, which has certified the case for appellate review.

The issue of higher ratings for the Veteran's right hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's hypertension is manifested by systolic blood pressure readings ranging from 124 mm Hg to 135 mm Hg and diastolic blood pressure readings ranging from 77 mm Hg to 93 mm Hg.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.104, DC 7101(2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the appellant has not demonstrated any harmful error in VCAA notice, nor, as discussed below, has the Board.

With respect to the increased initial evaluation claims on appeal, because the October 2007 rating decision granted service connection for hypertension, the claim is now substantiated.  As a result, his filing of a Notice of Disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, 19 Vet. App. at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here because a February 2009 Statement of the Case (SOC) provided the Veteran with rating criteria for shoulder disabilities.  Thus, he has been informed of what is needed to achieve a higher schedular rating for his service-connected hypertension.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs).  VA examinations were obtained for the Veteran's hypertension in 2007 and 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  

To the extent that the Veteran has asserted that his conditions have worsened since his July 2009 VA examination, the Board notes that with regard to his hypertension, there is nothing in the record to indicate that the disease has worsened.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board long has recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court also held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  


III. Legal Analysis

The Veteran asserts that a compensable evaluation is warranted for his hypertension.  Service connection has been established for such condition, effective August 1, 2007.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011), a 10 percent evaluation requires evidence of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or; minimum evaluation for a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more, or systolic readings of 200 or more.  A 40 percent disability evaluation requires diastolic readings of predominantly 120 or more.  A 60 percent disability evaluation requires diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104 (2011). 

After a careful review of the Veteran's evidence, the Board concludes that it does not demonstrate systolic pressure of predominantly 160 or more, nor a history or current demonstration of diastolic pressure of 100 or more, findings which are necessary for a compensable evaluation.  In this regard, the Veteran's blood pressure was checked on numerous occasions during the rating period on appeal.  During this time, the Veteran had systolic blood pressure readings ranging from a low of 124 mm Hg to a high of 135 mm Hg.  His diastolic blood pressure readings ranged from a low of 77 mm Hg to a high of 93 mm Hg.  Further, although the record demonstrates that the Veteran has been prescribed continuous medication (in this case, Hydrochlorothiazide, Lisinopril, and/or Micardis) for control of his hypertension, the minimum 10 percent evaluation assignable also requires that there be a history of diastolic blood pressure readings of 100 or more, which in this case, as already discussed, there are not. 

The Board has also considered the Veteran's statements that his hypertension is worse than the current rating.  Certainly as a lay person, the Veteran is competent to attest to physical symptoms that he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, competent to identify the specific level of his hypertension according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by the medical personnel who have examined him during the current appeal period.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

Accordingly, the Board finds that the evidence of record demonstrates that the Veteran's disability picture with respect to his hypertension more nearly approximates the currently assigned noncompensable evaluation.  As there is no evidence that the Veteran's diastolic blood pressure readings are, or historically have been, predominantly 100 mm Hg or more, or that his systolic blood pressure readings are predominantly 160 mm Hg or more, there is no basis for a higher disability evaluation at this time.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for his service-connected hypertension.

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the Veteran's hypertension.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria for the Veteran's hypertension reasonably describe the Veteran's disability levels and symptomatology.  Thus, as the Veteran's disability pictures are contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluations is required.  Id.


ORDER

Entitlement to an initial compensable for hypertension is denied.


REMAND

As noted in the introduction above, in the July 2009 rating decision, the RO increased the evaluation for the right hand disability to 10 percent disabling effective July 9, 2009.  The RO indicated that this was a complete grant of the benefit sought on appeal; however, the issue of entitlement to a compensable rating prior to July 9, 2009, is still on appeal.  Further, because a disability evaluation greater than 10 percent can be assigned for ankylosis of the wrist, the 10 percent rating is not necessarily the highest rating available.  The most recent statement of the case addressing the wrist is the original February 2009 Statement of the Case.  Additional medical evidence has been received that has not been addressed in a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31(b)(1) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA or non-VA that treated him for right wrist disability.  After the Veteran has signed any appropriate releases, those records should be obtained and associated with the claims folder.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After conducting any additional indicated development, including a VA examination if warranted, readjudicate the issue on appeal, considering all of the evidence of record.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


